Citation Nr: 0901989	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  08-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.  

2.  Entitlement to service connection for a right hand 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel






INTRODUCTION

The veteran had active service from September 1959 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for right arm and hand 
disabilities.  Service medical records show that fracture 
right elbow, age six, was reported at entrance.  It was 
reported that the elbow was treated with closed reduction and 
that surgery was required to release pressure on a nerve.  It 
had healed with no orthopedic or neurological sequelae. The 
veteran was seen for his right hand and wrist in February 
1960.  In February 1960, there was a report of a history of 
lead poisoning with partial radical nerve paralysis.  
Examination was unremarkable except for difficulty extending 
the fingers.  He was referred for therapy for the right hand 
and wrist.  Right arm, complaints of vague limitation of 
motion, stiffness and numbness was also noted that month.  At 
separation, a four inch scar right arm was noted.  The 
veteran noted at that time that he was in excellent health 
except for nerves in his right arm.  The upper extremities 
were reported normal at separation.  

An August 2006 treatment record noted a past surgical history 
of multiple bilateral arm injuries.  Loss of right hand 
spreading function since injuries was noted.  The Board is of 
the opinion that a VA compensation and pension examination is 
necessary before the issues can be decided.  Pursuant to 38 
U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA 
will obtain an examination or an opinion if it is necessary 
to decide the claim.  An examination or opinion is necessary 
when the record does not contain sufficient competent medical 
evidence to decide the claim, but the record (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability or persistent or recurring symptoms of disability; 
(2) shows an event or disease in service, or a disease or 
symptoms list in 38 C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 
during the applicable presumptive period; and (3) indicates 
the claimed disability of symptoms may be associated with the 
known events, injury or disease in service or with another 
service- connected disability.  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule a VA examination.  The 
veteran should be afforded appropriate VA 
examinations to ascertain whether he has 
any right arm and hand disabilities and, 
if so, whether such disabilities are 
attributable to service.  The examiner 
should determine whether there is a right 
arm disability and, if so, state the 
disability; and if there is a right hand 
disability and, if so, state the 
disability.  The examiner should also 
determine if there is a neurologic deficit 
and/or an orthopedic (residuals of a 
fracture) disability.  The examiner should 
provide an opinion regarding whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
currently present right arm and hand 
disabilities are attributable to service.  
The examiner should also address whether 
the veteran's preexisting right elbow 
fracture increased in severity during 
service.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



